Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2 March 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Citation A3 is entirely in Korean, so the examiner is unable to determine the relevance of this document or consider the information referred to therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (U.S. 2016/0343430, hereinafter “Jackson”) in view of Li et al. (U.S. 2019/0019564, hereinafter “Li.” Although the filing date of Li is after the filing date of the present application, Li claims priority to a provisional application that predates the present application and fully supports the citations below).
Regarding Claim 1, Jackson teaches a semiconductor channel based neuromorphic  device including a trap-rich layer (fig. 1c; ¶ [0027] – [0029]—a charge trapping memristor is a neuromorphic device with trap-rich layer 110), the neuromorphic device comprising:
a first to a third semiconductor regions which are formed on a substrate and are sequentially arranged (fig. 1c; ¶ [0029]—the first to third regions are electrode 130, channel 150, and electrode 135);
a trap-rich layer which surrounds the second semiconductor region (fig. 1c; ¶ [0028]—charge trapping {i.e. trap-rich} layer 110 surrounds the second region {channel 150} as elements 110a and 110b); and
wherein, when a pulse with positive (+) voltage is applied to the third semiconductor region, a concentration of electrons emitted from the trap-rich layer to the second semiconductor region increases and a resistance of the second semiconductor region decreases (fig. 1d; ¶ [0033] – [0036]—a pulse or flow of electrons in one direction causes electrons to flow from the trap-rich layer to the second semiconductor region, which decreases the resistance of the second semiconductor region),
and wherein, when a pulse with negative (-) voltage is applied to the third semiconductor region, a concentration of electrons trapped in the trap-rich layer from the second semiconductor region increases and the resistance of the second semiconductor region increases (fig. 1c; ¶ [0033] – [0036] —a pulse or flow of electrons in the opposite direction causes electrons to flow from the second semiconductor region to the trap-rich layer, which decreases the resistance of the second semiconductor region).
Jackson does not specifically teach:
that the neuromorphic device is a synapse device;

a bit line which is electrically connected to the third semiconductor region,
wherein the pulses are applied to the word line.
However, Li teaches:
a semiconductor neuromorphic synapse device including a trap-rich layer (fig. 1A; ¶ [0009] and [0076]—a matrix of neuromorphic synapse devices stores neuron weights, and may include charge traps {trap-rich layers});
a word line which is electrically connected to a first semiconductor region (¶ [0018] and [0063]—word lines are electrically connected to one terminal of the neuromorphic synapse device {i.e. to a first semiconductor region);
a bit line which is electrically connected to a third semiconductor region (¶ [0018] and [0063]—bit lines are electrically connected to another terminal of the neuromorphic synapse device {i.e. to a third semiconductor region),
wherein pulses are applied to the word line (¶ [0018], [0060], and [0076]—voltages are applied to the word lines to read from the neuromorphic synapse device and to write to it by changing its resistance).
All of the claimed elements were known in Jackson and Li and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the synapse device, word line, and bit line of Li with the neuromorphic device and first and third semiconductor regions of Jackson to yield the predictable result of a semiconductor channel based neuromorphic synapse device including a trap-rich layer, the neuromorphic synapse device comprising: a word line which is electrically connected to the first 
Regarding Claim 3, Jackson/Li teaches wherein the first to third semiconductor regions are formed to have a vertical structure or a horizontal structure on the substrate (Jackson, fig. 1c; ¶ [0029] – [0030]—the pictured embodiment has a vertical structure, and other structures are contemplated).
Regarding Claim 4, Jackson/Li teaches wherein the first to third semiconductor regions comprise at least one of silicon (Si), germanium (Ge), III-V group compound, and 2-D material (at least one of Carbon nanotube, MoS2, and graphene) (fig. 1c; ¶ [0029] and [0044]).
Regarding Claim 8, Jackson/Li teaches wherein the trap-rich layer comprises at least one of silicon nitride (Si3N4), nitride, silicon oxynitride (SiON), silicon oxide (SiO2), solid oxide film, aluminum oxide (Al2O3), and hafnium oxide (HfO2) (¶ [0029]—the trap-rich layer may be silicon nitride, silicon rich SiO2, or other materials).

are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Li, as applied to claim 1, above, and further in view of Or-Bach et al. (U.S. 2017/0213821, hereinafter “Or-Bach”).
Regarding Claim 5, Jackson/Li teaches impurities in the device (¶ [0056]), but does not specifically teach wherein N-type or P-type impurity is ion-implanted at a concentration higher than 5 x 1018 cm-3 into the first to third semiconductor regions. However, Or-Bach teaches wherein N-type or P-type impurity is ion-implanted at a concentration higher than 5 x 1018 cm-3 into first to third semiconductor regions (figs. 5A and 5D; ¶ [0068] and [0071]—impurities of various concentrations, including different concentrations and/or gradients of concentrations may be implanted in different semiconductor regions as a matter of design choice).
All of the claimed elements were known in Jackson/Li and Or-Bach and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the impurity concentrations of Or-Bach with the neuromorphic synapse device and first to third semiconductor regions of Jackson/Li to yield the predictable result of wherein N-type or P-type impurity is ion-implanted at a concentration higher than 5 x 1018 cm-3 into the first to third semiconductor regions. However, Or-Bach teaches wherein N-type or P-type impurity is ion-implanted at a concentration higher than 5 x 1018 cm-3 into first to third semiconductor regions. One would be motivated to make this combination for the purpose of implementing innovative IC devices with reduced development costs, simpler process flows, and increased yield (Or-Bach, ¶ [0020]).
Regarding Claim 6, Jackson/Li/Or-Bach teaches wherein N-type or P-type impurity is ion-implanted at different concentrations into the first to third semiconductor regions (Or-Bach, 
Regarding Claim 7, Jackson/Li/Or-Bach teaches the N-type or P-type impurity is ion-implanted at a concentration higher than 1 x 1019 cm-3 into the first and the third semiconductor regions, and N-type or P-type impurity is ion-implanted at a concentration less than 1 x 1019 C-3 into the second semiconductor region (Or-Bach, figs. 5A and 5D; ¶ [0068] and [0071]—impurities of various concentrations, including different concentrations and/or gradients of concentrations may be implanted in different semiconductor regions as a matter of design choice).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art of record teaches “the neuromorphic synapse device of claim 1, wherein the bit line contacts the third semiconductor region and the trap-rich layer.” The device of Jackson is not configured in the manner recited by claim 2, and none of the prior art of record teaches such a structure in a manner that would make for an obvious combination with Jackson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Lee (U.S. 2018/0247946) teaches a neuromorphic transistor in a cylindrical configuration with a charge trap layer surrounding a semiconductor (channel) region
Merced-Grafals et al. (U.S. 2019/00088323) teaches a memory that uses electrical pulses on word and bit lines to change resistance of the memory storage elements
Tsukamoto et al. (U.S. 2014/0063908) teaches a memristor array with word lines and bit lines

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125